Exhibit Syneron Reports Record Second Quarter 2008 Revenues of $38.2 Million and Net Profit of $11.0 Million YOKNEAM, ISRAEL(Marketwire - August 14, 2008) - Syneron Medical Ltd. (NASDAQ: ELOS), an innovator in the development, marketing and sales of elos(TM) combined-energy medical aesthetic devices, today announced its financial results for the second quarter of 2008. Revenues for the second quarter of 2008 were $38.2 million, compared to revenues of $37.5 million in the second quarter of 2007. International sales rose 17% over the same period in 2007 to $19.1 million. North American and international sales now each account for 50% of total revenues. On a GAAP basis, net income for the second quarter of 2008 rose to $11.0 million, from $10.3 million in the second quarter of 2007. The GAAP net income for the second quarter of 2008 includes $2.6 million of stock-based compensation expenses.
